DETAILED ACTION
Claim(s) 1-18 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 is being considered by the examiner.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:
Regarding Claim 13, line 16 currently reads “wherein the data including …”, however it appears it should read --wherein the data includes …-- (emphasis added).
Regarding Claim 14, line 4 currently reads “display a plurality of the first blood pressure …”, however it appears it should read --display the plurality of the first blood pressure …-- (emphasis added).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first coupling interface unit configured to couple … for transmitting data”, in claim 1 and claim 13.
These limitations are being interpreted as follows:
“USB interface … RS232 … wireless transmission interface”, or equivalents thereof, as recited in para. [0033] of the specification filed 01/10/2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (Pub. No. US 2011/0066010), hereinafter referred to as Moon.
The claims are generally directed towards a smart personal portable blood pressure measuring system, comprising: a smart blood pressure measuring base; a portable blood pressure measuring apparatus releasably coupled to the smart blood pressure measuring base, comprising: a metal electrode detecting unit for detecting an electrocardiography (EKG) signal; a photoplethysmography detector for detecting a photoplethysmography (PPG) signal; a storage unit for storing a plurality of blood pressure values with respect to an examinee and storing a blood pressure algorithm; a first central processor configured to perform a calculation according to the EKG signal, the PPG signal and the blood pressure algorithm for obtaining the plurality of blood pressure values; a first power supply configured to provide necessary power for operating the portable blood pressure measuring apparatus; and a first coupling interface unit configured to couple to the smart blood pressure measuring base for transmitting data between the smart blood pressure measuring base and the portable blood pressure measuring apparatus.
Regarding Claim 1, Moon discloses a smart personal portable blood pressure measuring system (Fig. 4A and 4B, and para. [0022], “method for calculating blood pressure …”), comprising: 
a smart blood pressure measuring base (Fig. 4A, element 76, “pneumatic system”, and para. [0075]); 
a portable blood pressure measuring apparatus (Fig. 1 and 4A, element 72, “wrist-worn transceiver”, para. [0060]) releasably coupled to the smart blood pressure measuring base (Fig. 4A and Fig. 4B, para. [0072], “cuff-based system is typically removed from the patient …”, and para. [0075], “cuff-based module is removed from the patient’s arm and the cable is disconnected from the wrist-worn transceiver”), comprising: 
a metal electrode detecting unit for detecting an electrocardiography (EKG) signal (Fig. 4A, elements 78a-78c, para. [0056], and para. [0076], “to determine an ECG … three-lead ECG circuit …); 
a photoplethysmography detector for detecting a photoplethysmography (PPG) signal (Fig. 4A, element 94, and para. [0065], “optical sensor … measure a time-dependent PPG waveform …”); 
a storage unit for storing a plurality of blood pressure values with respect to an examinee and storing a blood pressure algorithm (Fig. 1, para. [0028], “operates an algorithm … store settings … patient’s vital signals in the non-volatile memory …”); 
a first central processor configured to perform a calculation according to the EKG signal, the PPG signal and the blood pressure algorithm for obtaining the plurality of blood pressure values (Fig. 1, element 22, “CPU”, para. [0060], “determine blood pressure, the transceiver processes ECG and PPG waveforms …” and para. [0065]);
a first power supply configured to provide necessary power for operating the portable blood pressure measuring apparatus (Fig. 1, element 39, “battery”, and para. [0058], “battery powers the transceiver …”); and 
a first coupling interface unit configured to couple to the smart blood pressure measuring base for transmitting data between the smart blood pressure measuring base and the portable blood pressure measuring apparatus (Fig. 4A, element 86, “cable”, para. [0075], “during the indexing measurement, pressure values are digitized … send through a cable … to the wrist-worn transceiver for processing …” and para. [0087], “CAN connector receives the cable so that the pneumatic system can transmit information to the wrist-worn transceiver”).
Regarding Claim 13, Moon discloses a portable blood pressure measuring apparatus (Fig. 4A and 4B, Abstract, para. [0011], “body-worn monitor that measures a patient’s vital signs …”), comprising: 
a metal electrode detecting unit for detecting an electrocardiography (EKG) signal (Fig. 4A, elements 78a-78c, para. [0056], and para. [0076], “to determine an ECG … three-lead ECG circuit …); 
a photoplethysmography detector for detecting a photoplethysmography (PPG) signal (Fig. 4A, element 94, and para. [0065], “optical sensor … measure a time-dependent PPG waveform …”); 
a storage unit for storing a plurality of first blood pressure values with respect to an examinee and a blood pressure algorithm (Fig. 1, para. [0028], “operates an algorithm … store settings … patient’s vital signals in the non-volatile memory …”); 
a first central processor configured to perform a calculation according to the EKG signal, the PPG signal and the blood pressure algorithm for obtaining the plurality of first blood pressure values (Fig. 1, element 22, “CPU”, para. [0060], “determine blood pressure, the transceiver processes ECG and PPG waveforms …” and para. [0065]); 
a first power supply configured to provide necessary power for operating the portable blood pressure measuring apparatus (Fig. 1, element 39, “battery”, and para. [0058], “battery powers the transceiver …”); and 
-23-Attorney Docket No. 0129520.106US2a first coupling interface unit configured to couple to a smart blood pressure measuring base (Fig. 4A, element 76, “pneumatic system”, and para. [0075]) for transmitting data between the smart blood pressure measuring base and the portable blood pressure measuring apparatus (Fig. 4A, element 86, “cable”, para. [0075], “during the indexing measurement, pressure values are digitized … send through a cable … to the wrist-worn transceiver for processing …” and para. [0087], “CAN connector receives the cable so that the pneumatic system can transmit information to the wrist-worn transceiver”); 
wherein the data including a plurality of second blood pressure values from the smart blood pressure measuring base for calibrating and modifying the blood pressure algorithm (para. [0024] and para. [0088], “blood pressure values are used to index the PTT-based pressure-free measurements …”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Pub. No. US 2011/0066010), hereinafter referred to as Moon, as applied to claim 1 and 13 above, and further in view of Gruhlke et al. (Pub. No. US 2017/0079591), hereinafter referred to as Gruhlke.
Regarding Claim 2, Moon discloses the system of claim 1, wherein the portable blood pressure measuring apparatus comprises an operation interface (Fig 5C, element 73, “GUI”, and para. [0078], “transceiver … touch panel display that renders a GUI”), and a display unit (Fig. 5C, element 100, “touch display”) for displaying the plurality of blood pressure values, which comprises a systolic blood pressure value and a diastolic blood pressure value (Fig. 12B, para. [0073], “wrist-worn transceiver with a touch panel interface that displays numerical values for all the vital signs …” and para. [0011], “vital signs … blood pressure”).
However, Moon does not explicitly disclose wherein the portable blood pressure measuring apparatus is a card structure, comprising a finger engaged area having the photoplethysmography detector.
Gruhlke teaches of a system for measuring a PPG signal and an ECG signal to determine a pulse transit time (Abstract, para. [0044], para, [0045], and para. [0052]). Gruhlke further teaches that a portable device can have a card structure, such as a smartphone (Fig. 3, element 210). Gruhlke further teaches that the card structure comprises a finger engaged area having the photoplethysmography detector (Fig. 3, element 250, para. [0049], “smartphone device may obtain both PPG and ECG measurements of the user”, and para. [0051], “smartphone device may obtain a PPG measurement of the user … use touches the touchscreen display …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable blood pressure measuring apparatus to be a card shaped structure, with a finger engaged area with the photoplethysmography detector. Gruhlke teaches that the card shaped structure of the smartphone allows for the device to be more portable, while still obtaining health metrics from a user (para. [0048]). Further, one of ordinary skill would recognize that the smartphone system taught by Gruhlke would obtain the predictable results of a PPG signal of a user and an ECG signal to determine blood pressure (para. [0052]), which is capable of being used with the system disclosed by Moon to determine a user’s blood pressure. 
Regarding Claim 14, Moon discloses the apparatus of claim 13, wherein the portable blood pressure measuring apparatus comprises an operation interface (Fig 5C, element 73, “GUI”, and para. [0078], “transceiver … touch panel display that renders a GUI”), and a display unit (Fig. 5C, element 100, “touch display”) configured to display a plurality of the first blood pressure values comprising a systolic blood pressure value and a diastolic blood pressure value (Fig. 12B, para. [0073], “wrist-worn transceiver with a touch panel interface that displays numerical values for all the vital signs …” and para. [0011], “vital signs … blood pressure”).
However, Moon does not explicitly disclose wherein the portable blood pressure measuring apparatus is a card structure, comprising a finger engaged area having the photoplethysmography detector.
Gruhlke teaches of a system for measuring a PPG signal and an ECG signal to determine a pulse transit time (Abstract, para. [0044], para, [0045], and para. [0052]). Gruhlke further teaches that a portable device can have a card structure, such as a smartphone (Fig. 3, element 210). Gruhlke further teaches that the card structure comprises a finger engaged area having the photoplethysmography detector (Fig. 3, element 250, para. [0049], “smartphone device may obtain both PPG and ECG measurements of the user”, and para. [0051], “smartphone device may obtain a PPG measurement of the user … use touches the touchscreen display …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable blood pressure measuring apparatus to be a card shaped structure, with a finger engaged area with the photoplethysmography detector. Gruhlke teaches that the card shaped structure of the smartphone allows for the device to be more portable, while still obtaining health metrics from a user (para. [0048]). Further, one of ordinary skill would recognize that the smartphone system taught by Gruhlke would obtain the predictable results of a PPG signal of a user and an ECG signal to determine blood pressure (para. [0052]), which is capable of being used with the system disclosed by Moon to determine a user’s blood pressure. 
Claim(s) 3-6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Pub. No. US 2011/0066010), hereinafter referred to as Moon, as applied to claim 1 and 13 above, and further in view of Zhang et al. (Pub. No. US 2005/0261593).
Regarding Claim 3, Moon discloses the system of claim 1.
However, Moon does not explicitly disclose wherein the blood pressure algorithm includes a first calculation formula expressed as                         
                            D
                            1
                            =
                            R
                            ×
                            I
                            ×
                            f
                            d
                            (
                            x
                            )
                        
                    , and a second calculation -20-Attorney Docket No. 0129520.106US2formula expressed as                         
                            S
                            1
                            =
                            R
                            ×
                            I
                            ×
                            f
                            s
                            (
                            x
                            )
                        
                    , wherein D1 represents a diastolic blood pressure value, S1 represents a systolic blood pressure value, R represents a blood flow resistance value, I represents a blood flow value, fd(x) represents a calibration function of diastolic blood pressure, and fs(x) represents a calibration function of systolic blood pressure.
Zhang teaches of a method and system for measuring arterial pressure by detecting a pulse-wave related feature, extracting a feature, determining a factor, and determining the arterial blood pressure (Abstract). Zhang further teaches of measuring an electrocardiogram and a photoplethysmogram of a patient in order to determine the blood pressure (Fig. 1, element 10, “ECG”, element 100, “PPG”, and para. [0067], also Fig. 2, and para. [0072]). Zhang further teaches of two blood pressure calculation equations to determine a diastolic blood pressure value and a systolic blood pressure value (Fig. 8, element 810, para. [0079], [0100-0103]). Zhang further teaches the diastolic and systolic blood pressure value equations include a blood flow resistance value (Fig. 1, element T103, “time difference”, para. [0067], Fig. 8, element 802, and para. [0091]). Zhang further teaches the diastolic and systolic blood pressure value equations include a blood flow value (Fig. 10, element S2, and para. [0095], “pulse area related characteristic”). Zhang further teaches that the diastolic and systolic blood pressure value equations include a calibration function (Fig. 8, element 808, para. [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Moon to explicitly disclose calculating diastolic blood pressure and systolic blood pressure through blood flow resistance values, blood flow values, and a calibration value. Zhang teaches that while blood pressure can be calculated through the use of just the pulse transit time, blood pressure is also influenced by other factors, which still need to be accounted for and factored in to ensure an accurate blood pressure measurement (para. [0013-0016]). 
Regarding Claim 4, modified Moon discloses the system of claim 3.
However, modified Moon does not explicitly disclose wherein a time interval (Δt) is defined between a first characteristics point of the PPG signal and a second characteristics point of the EKG signal relevant to the PPG signal, in which the first characteristics point of the PPG signal is peak of the PPG signal at a first time point and the second characteristics point of the EKG signal is peak of the EKG signal at a second time point.
Zhang further teaches that of determining a pulse transit time from a first characteristic point of a PPG signal and a second characteristic point of an EKG signal (Fig. 1, element 101 and 102, and T103, and para. [0067]). Zhang further teaches that the characteristic point of the PPG signal is the peak of the PPG signal (Fig. 1, element 102, para. [0067]) and the characteristic point of the EKG signal is the peak of the EKG signal (Fig. 1, element 101, para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Moon to explicitly use a peak of the PPG and a peak of the EKG signal as the characteristic points to determine the pulse transit time. Zhang teaches that the pulse transit time can be multiple different time differences, but peak to peak is used in an exemplary embodiment (para. [0067-0068]). 
Regarding Claim 5, modified Moon discloses the system of claim 3.
However, modified Moon does not explicitly disclose wherein the blood flow resistance value (R) is equal to the time interval (Δt) multiplied by a function value (k1), and the function value (k1) is a function varied with the time interval (Δt) or the function value (k1) is a constant value.
Zhang further teaches that the pulse transit time can have a weighting factor applied to the pulse transit time (para. [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow resistance value to include a weighting factor. Zhang teaches that depending on an error boundary of the pulse transit time, a suitable weighting factor can be applied to the value to allow for the counterbalancing effected to be modulated (para. [0084]). 
Regarding Claim 6, modified Moon discloses the system of claim 3.
However, modified Moon does not explicitly disclose wherein the blood flow value (I) is equal to an integral value (ΔA) with respect to a curve of the PPG signal multiplied by a function value (k2), and the function value (k2) is a function varied with the integral value (ΔA) or the function value (k2) is a constant value.
Zhang further teaches the blood flow value of the subject is determined based on an area of the acquired PPG signal (Fig. 8, element 806, Fig. 10, element S2, para. [0095]). Zhang further teaches that the blood flow value can have a weighting factor applied to the blood flow value (para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow value disclosed by modified Moon to explicitly include a weighting factor. Zhang teaches that a weighting factor can be applied to normalize the pulse area to counterbalance the effect of other factors on the blood pressure to produce more accurate results (para. [0099]). 
Regarding Claim 15, Moon discloses the apparatus of claim 13.
However, Moon does not explicitly disclose wherein the blood pressure algorithm includes a first calculation formula expressed as                         
                            D
                            1
                            =
                            R
                            ×
                            I
                            ×
                            f
                            d
                            (
                            x
                            )
                        
                    , and a second calculation formula expressed as                         
                            S
                            1
                            =
                            R
                            ×
                            I
                            ×
                            f
                            s
                            (
                            x
                            )
                        
                    , wherein D1 represents a diastolic blood pressure value, S1 represents a systolic blood pressure value, R represents a blood flow resistance value, I represents a blood flow value, fd(x) represents a calibration function of diastolic blood pressure, and fs(x) represents a calibration function of systolic blood pressure.
Zhang teaches of an apparatus for measuring arterial pressure by detecting a pulse-wave related feature, extracting a feature, determining a factor, and determining the arterial blood pressure (Abstract). Zhang further teaches of measuring an electrocardiogram and a photoplethysmogram of a patient in order to determine the blood pressure (Fig. 1, element 10, “ECG”, element 100, “PPG”, and para. [0067], also Fig. 2, and para. [0072]). Zhang further teaches of two blood pressure calculation equations to determine a diastolic blood pressure value and a systolic blood pressure value (Fig. 8, element 810, para. [0079], [0100-0103]). Zhang further teaches the diastolic and systolic blood pressure value equations include a blood flow resistance value (Fig. 1, element T103, “time difference”, para. [0067], Fig. 8, element 802, and para. [0091]). Zhang further teaches the diastolic and systolic blood pressure value equations include a blood flow value (Fig. 10, element S2, and para. [0095], “pulse area related characteristic”). Zhang further teaches that the diastolic and systolic blood pressure value equations include a calibration function (Fig. 8, element 808, para. [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Moon to explicitly disclose calculating diastolic blood pressure and systolic blood pressure through blood flow resistance values, blood flow values, and a calibration value. Zhang teaches that while blood pressure can be calculated through the use of just the pulse transit time, blood pressure is also influenced by other factors, which still need to be accounted for and factored in to ensure an accurate blood pressure measurement (para. [0013-0016]). 

Regarding Claim 16, modified Moon discloses the apparatus of claim 15.
However, modified Moon does not explicitly disclose wherein a time interval (Δt) is defined between a first characteristics point of the PPG signal and a second characteristics point of the EKG signal relevant to the PPG signal, in which the first characteristics point of the PPG signal is peak of the PPG signal at a first time point and the second characteristics point of the EKG signal is peak of the EKG signal at a second time point.
Zhang further teaches that of determining a pulse transit time from a first characteristic point of a PPG signal and a second characteristic point of an EKG signal (Fig. 1, element 101 and 102, and T103, and para. [0067]). Zhang further teaches that the characteristic point of the PPG signal is the peak of the PPG signal (Fig. 1, element 102, para. [0067]) and the characteristic point of the EKG signal is the peak of the EKG signal (Fig. 1, element 101, para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Moon to explicitly use a peak of the PPG and a peak of the EKG signal as the characteristic points to determine the pulse transit time. Zhang teaches that the pulse transit time can be multiple different time differences, but peak to peak is used in an exemplary embodiment (para. [0067-0068]). 
Regarding Claim 17, modified Moon discloses the apparatus of claim 15.
However, modified Moon does not explicitly disclose wherein the blood flow resistance value (R) is equal to -24 -Attorney Docket No. 0129520.106US2the time interval (Δt) multiplied by a function value (k1), and the function value (k1) is a function varied with the time interval (Δt) or the function value (k1) is a constant value.
Zhang further teaches that the pulse transit time can have a weighting factor applied to the pulse transit time (para. [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow resistance value to include a weighting factor. Zhang teaches that depending on an error boundary of the pulse transit time, a suitable weighting factor can be applied to the value to allow for the counterbalancing effected to be modulated (para. [0084]). 
Regarding Claim 18, modified Moon discloses the apparatus of claim 15.
However, modified Moon does not explicitly disclose wherein the blood flow value (I) is equal to an integral value (ΔA) with respect to a curve of the PPG signal multiplied by a function value (k2), and the function value (k2) is a function varied with the integral value (ΔA) or the function value (k2) is a constant value.
Zhang further teaches the blood flow value of the subject is determined based on an area of the acquired PPG signal (Fig. 8, element 806, Fig. 10, element S2, para. [0095]). Zhang further teaches that the blood flow value can have a weighting factor applied to the blood flow value (para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow value disclosed by modified Moon to explicitly include a weighting factor. Zhang teaches that a weighting factor can be applied to normalize the pulse area to counterbalance the effect of other factors on the blood pressure to produce more accurate results (para. [0099]). 
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Pub. No. US 2011/0066010), hereinafter referred to as Moon, in view of Zhang et al. (Pub. No. US 2005/0261593).
Regarding Claim 7, Moon discloses a method for calibrating blood pressure measurement (Fig. 4A and 4B, para. [0009], “PPT based measurements calibrated using a conventional blood pressure cuff”, and para. [0022], “method for calculating blood pressure …”), comprising steps of: 
providing a smart blood pressure measuring base (Fig. 4A, element 76, “pneumatic system”, and para. [0075]) and a portable blood pressure measuring apparatus (Fig. 1 and 4A, element 72, “wrist-worn transceiver”, para. [0060]) releasably coupled to the smart blood pressure measuring base (Fig. 4A and Fig. 4B, para. [0072], “cuff-based system is typically removed from the patient …”, and para. [0075], “cuff-based module is removed from the patient’s arm and the cable is disconnected from the wrist-worn transceiver”), wherein the smart blood pressure measuring base comprises a cuff (Fig. 4A, element 84, “cuff”, and para. [0068]), the portable blood pressure measuring apparatus comprises a metal electrode detecting unit for detecting an electrocardiography (EKG) signal (Fig. 4A, elements 78a-78c, para. [0056], and para. [0076], “to determine an ECG … three-lead ECG circuit …), and a -21-Attorney Docket No. 0129520.106US2photoplethysmography detector for detecting a photoplethysmography (PPG) signal (Fig. 4A, element 94, and para. [0065], “optical sensor … measure a time-dependent PPG waveform …”); 
electrically connecting the portable blood pressure measuring apparatus to the smart blood pressure measuring base (Fig. 4A, element 86, “cable”, para. [0075], “during the indexing measurement, pressure values are digitized … send through a cable … to the wrist-worn transceiver for processing …” and para. [0087], “CAN connector receives the cable so that the pneumatic system can transmit information to the wrist-worn transceiver”); 
measuring a diastolic blood pressure value and a systolic blood pressure value with respect to an examinee through the smart blood pressure measuring base (para. [0068], “ during a measurement … pressure applied by the cuff … resulting waveform can be processed to determine SYS, DIA …”); 
measuring an electrocardiography (EKG) signal and a photoplethysmography (PPG) signal of the examinee through the portable blood pressure measuring apparatus (para. [0060], “ECG and PPG waveforms measured by the ECG and optical systems …”); and
obtaining a blood flow value (I) according to the PPG signal and EKG signal (para. [0065], “temporal difference between the peak of the QRS complex and the foot of the pulse in the PPG waveform is the PTT … used to determine blood pressure”).
	However, Moon does not explicitly disclose determining a blood flow resistance value (R), and using a blood pressure algorithm including a first calculation formula expressed as                 
                    D
                    1
                    =
                    R
                    ×
                    I
                    ×
                    f
                    d
                    (
                    x
                    )
                
            , and a second calculation formula expressed as                 
                    S
                    1
                    =
                    R
                    ×
                    I
                    ×
                    f
                    s
                    (
                    x
                    )
                
             for calculating the fd(x) and the fs(x), wherein D1 represents a diastolic blood pressure value, S1 represents a systolic blood pressure value, R represents the blood flow resistance value, I represents the blood flow value, fd(x) represents a calibration function of diastolic blood pressure, and fs(x) represents a calibration function of systolic blood pressure.
Zhang teaches of a method for measuring an arterial blood pressure while automatically compensating based on different factors (Abstract and para. [0032]). Zhang teaches of measuring an electrocardiogram and a photoplethysmogram of a patient in order to determine the blood pressure (Fig. 1, element 10, “ECG”, element 100, “PPG”, and para. [0067], also Fig. 2, and para. [0072]). Zhang further teaches calculating a blood flow resistance value of the subject (Fig. 1, element T103, “time difference”, para. [0067], Fig. 8, element 802, and para. [0091]). Zhang further teaches of two blood pressure calculation equations to determine a diastolic blood pressure value and a systolic blood pressure value (Fig. 8, element 810, para. [0079], [0100-0103]). Zhang further teaches the diastolic and systolic blood pressure value equations include a blood flow resistance value (Fig. 1, element T103, “time difference”, para. [0067], Fig. 8, element 802, and para. [0091]). Zhang further teaches the diastolic and systolic blood pressure value equations include a blood flow value (Fig. 10, element S2, and para. [0095], “pulse area related characteristic”). Zhang further teaches that the diastolic and systolic blood pressure value equations include a calibration function (Fig. 8, element 808, para. [0097]). Zhang further teaches calculating the calibration coefficients based on a conventional blood pressure measurement technique (Fig. 7, para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Moon to explicitly disclose calculating a blood flow resistance value, and calculate calibration functions based on a measured diastolic and systolic blood pressure. Zhang teaches that while blood pressure can be calculated through the use of just the pulse transit time, blood pressure is also influenced by other factors, which still need to be accounted for and factored in to ensure an accurate blood pressure measurement (para. [0013-0016]). Zhang further teaches that by calculating calibration values, the blood pressure measurement method using a PPG and EKG signal can be more accurate through user-dependent calibration values (Fig. 7, and para. [0081]). 
Regarding Claim 8, modified Moon discloses the method of claim 7.
However, modified Moon does not explicitly disclose wherein a time interval (Δt) is defined between a first characteristics point of the PPG signal and a second characteristics point of the EKG signal relevant to the PPG signal, in which the first characteristics point of the PPG signal is peak of the PPG signal at a first time point and the second characteristics point of the EKG signal is peak of the EKG signal at a second time point.
Zhang further teaches that of determining a pulse transit time from a first characteristic point of a PPG signal and a second characteristic point of an EKG signal (Fig. 1, element 101 and 102, and T103, and para. [0067]). Zhang further teaches that the characteristic point of the PPG signal is the peak of the PPG signal (Fig. 1, element 102, para. [0067]) and the characteristic point of the EKG signal is the peak of the EKG signal (Fig. 1, element 101, para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Moon to explicitly use a peak of the PPG and a peak of the EKG signal as the characteristic points to determine the pulse transit time. Zhang teaches that the pulse transit time can be multiple different time differences, but peak to peak is used in an exemplary embodiment (para. [0067-0068]). 
Regarding Claim 9, modified Moon discloses the method of claim 8.
However, modified Moon does not explicitly disclose wherein the blood flow resistance value (R) is equal to the time interval (Δt) multiplied by a function value (k1), and the function value (k1) -22 -Attorney Docket No. 0129520.106US2 is with a function varied with the time interval (Δt) or the function value (k1) is a constant value.
Zhang further teaches that the pulse transit time can have a weighting factor applied to the pulse transit time (para. [0097]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow resistance value to include a weighting factor. Zhang teaches that depending on an error boundary of the pulse transit time, a suitable weighting factor can be applied to the value to allow for the counterbalancing effected to be modulated (para. [0084]). 
Regarding Claim 10, modified Moon discloses the method of claim 8.
However, modified Moon does not explicitly disclose wherein the blood flow value (I) is equal to an integral value (ΔA) with respect to a curve of the PPG signal multiplied by a function value (k2), and the function value (k2) is varied with the integral value(ΔA) or the function value (k2) is a constant value.
Zhang further teaches the blood flow value of the subject is determined based on an area of the acquired PPG signal (Fig. 8, element 806, Fig. 10, element S2, para. [0095]). Zhang further teaches that the blood flow value can have a weighting factor applied to the blood flow value (para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood flow value disclosed by modified Moon to explicitly include a weighting factor. Zhang teaches that a weighting factor can be applied to normalize the pulse area to counterbalance the effect of other factors on the blood pressure to produce more accurate results (para. [0099]). 
Regarding Claim 11, modified Moon discloses the method of claim 7, further comprising steps of measuring a first non-invasive pulse data through the smart blood pressure measuring base (para. [0065], “optical sensor … measure a time-dependent PPG waveform …”), and calculating to obtain an oxygen saturation value and a second non-invasive pulse data according to the PPG signal (para. [0023], “optical waveforms with these LEDS can additionally be processed to determine SpO2 …”, and para. [0089]).
Regarding Claim 12, modified Moon discloses the method of claim 7.
However, modified Moon does not explicitly disclose further comprising a step of obtaining a plurality of the diastolic blood pressure values and the systolic blood pressure values for calibrating fd(x) and fs(x) and optimizing the blood pressure algorithm.
Zhang further teaches using a standard sphygmomanometer system to obtain diastolic and systolic blood pressure values for the subject in order to be used as calibrating function and values (Fig. 7, para. [0081], and [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Moon to explicitly use the cuff to obtain diastolic and systolic blood pressure values to obtain calibration values for optimizing the blood pressure algorithm. Zhang teaches that the weighting factors obtained allow for the blood pressure algorithm to take into account and counterbalance the effects of other factors on the blood pressure (para. [0099]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791